Citation Nr: 1434379	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, psychotic disorder not otherwise specified (NOS), bipolar disorder, and chronic paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to April 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In July 2009, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  The Board remanded the case in October 2009 for additional development.  As discussed below, the Board finds that the resulting development is not in substantial compliance with its remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran claimed "mental illness" and the RO has adjudicated the issue as entitlement to service connection for schizoaffective disorder.  Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses his diagnoses of schizoaffective disorder, psychotic disorder NOS, bipolar disorder, and chronic paranoid schizophrenia and the Board has recharacterized the claim on appeal as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.

In the October 2009 remand, the Board directed that Social Security Administration (SSA) records and private treatment records from Massillon Psychiatric Center Hospital (Massillon) and Forest Hospital be obtained.  The Board stated that if "some or all of the records requested" from Massillon and Forest Hospital were obtained, a VA examination should be provided.

Pursuant to the October 2009 remand, requests were sent for medical records from Massillon, Forest Hospital, and SSA.  The Veteran then reported that Forest Hospital had closed and its records were unavailable.  The request submitted directly to Massillon did not yield any records.  However, SSA records were obtained and contained the Massillon treatment records for the Veteran's first psychiatric hospitalization in July 1993.  Thus, "some" of the requested records were obtained, and a VA examination should have been provided.  Such examination was not provided; thus, a remand in necessary.  Stegall.

The April 1990 separation examination report in the service treatment records shows that the Veteran reported nervous trouble and depression or excessive worry.  The newly obtained SSA records show that the Veteran was diagnosed with psychotic disorder NOS as early as July 1993.  A private treatment record from Weld Mental Health Center dated in November 1994 (and also contained within the SSA records) states that the Veteran had experienced psychiatric symptoms for approximately four years.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of his psychiatric disorder(s).  The claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should: 

a)  Identify the Veteran's current psychiatric diagnoses.

b)  State whether it is at least as likely as not that any of the current psychiatric diagnoses had its onset during service or is otherwise related to service.

c)  State whether it is at least as likely as not that the Veteran developed an active psychosis to a compensable degree within a year of his April 1990 discharge from active service.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

2.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

